209 F.2d 958
Chris NIELSON et al., copartners trading under the firm name and style of Dauntless Towing Line, owner of the tug Dauntless No. 6, Libelant-Appellee,v.UNITED STATES of America, as owner of the S.S. Christopher Gale, Respondent-Appellant.THE DAUNTLESS NO. 6.THE CHRISTOPHER GALE.
No. 144.
Docket 22914.
United States Court of Appeals Second Circuit.
Argued February 1, 1954.
Decided February 15, 1954.

Appeal from the United States District Court for the Eastern District of New York; Clarence G. Galston, Judge.
Appeal by the United States from an interlocutory decree in admiralty holding it, as owner of the SS Christopher Gale, solely at fault for damage sustained by the tug Dauntless No. 6 while assisting in the docking of the steamship at 52d Street, Brooklyn, on April 6, 1946.
Gilbert S. Fleischer, New York City, Atty., Dept. of Justice (Leonard P. Moore, U. S. Atty., New York City, and Walter L. Hopkins, New York City, and E. Robert Seaver, Kansas City, Mo., Attys., Dept. of Justice, on the brief), for respondent-appellant.
Anthony V. Lynch, Jr., New York City (Pyne, Lynch & Smith and Vincent J. Ryan, New York City, on the brief), for libelant-appellee.
Before CLARK, FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Galston below, D.C.E.D.N.Y., 112 F.Supp. 730.